Name: Commission Regulation (EC) No 1183/98 of 8 June 1998 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Regulation (EC) No 952/97 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: farming systems;  economic conditions;  agricultural structures and production;  cultivation of agricultural land
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 164/59. 6. 98 COMMISSION REGULATION (EC) No 1183/98 of 8 June 1998 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Regulation (EC) No 952/97 on producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 952/97 of 20 May 1997 on producer groups and associations thereof (1), Whereas Commission Regulation (EEC) No 220/91 (2), as last amended by Regulation (EC) No 386/96 (3), lays down detailed rules of application covering the economic activities of producer groups and associations thereof; Whereas, in view of the results of application in certain Member States, some adjustments should be made to the minimum membership laid down for certain sectors of production in order to facilitate the setting-up of producer groups so as to achieve sufficient concen- tration of supply; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Agriculture Structures and Rural Development, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 220/91 is hereby amended as follows: 1. The particulars relating to the following CN codes in Table IV are replaced by the following. IV. Producer groups and associations of producer groups in Greece CN code Description Producer groups Volume of production or turnover Minimum membership Associations Minimum area or equivalent Turnover (ECU million) Share of national production (%) Minimum membership 1509 1510 00 Olive oil 50 tonnes 100 7 700 ha or 3 000 tonnes 7,0 1 10 (1) OJ L 142, 2. 6. 1997, p. 30. (2) OJ L 26, 31. 1. 1991, p. 15. (3) OJ L 53, 2. 3. 1996, p. 1. ¬ ¬EN Official Journal of the European CommunitiesL 164/6 9. 6. 98 2. The particulars relating to the following CN codes in Table V are replaced by the following. V. Producer groups and associations of producer groups in Spain CN code Description Producer groups Volume of production or turnover Minimum membership Associations Minimum area or equivalent Turnover (ECU million) Share of national production (%) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0406 Cheese and curd (a) Of cows milk (3) 4 000 tonnes 30 100 000 tonnes 25,0 2,5 (b) Of sheeps milk 1 000 tonnes 25 20 000 tonnes 10,0 10,0 (c) Of goats milk (3) 1 000 tonnes 25 10 000 tonnes 3,0 2,5 Chapter 6 Live plants and floricultural products ECU1,5million 15 8,0 5 0701 90 51 Potatoes, fresh or chilled (5) 0701 90 59 (a) New potatoes 4 000 tonnes 25 4 300 ha 15,0 5,0 0701 90 90 (b) Potatoes for human consump- tion 8 000 tonnes 25 8 700 ha 21,0 2,5 Cereals (6) (7): 15 000 tonnes 200 160 000 ha 60,0 2,0 1001 Wheat and meslin 1002 00 00 Rye 1003 00 Barley 1004 00 Oats 1005 Maize 1007 00 Grain sorghum ex 1201 to ex 1207 Oilseeds and oleaginous fruits other than for sowing (4) ECU 1 million 200 23 000 ha 10,0 2,5 1509 Olive oil and its fractions, whether or not refined, but not chemically modified 1 200 tonnes (in oil) 100 58 000 ha 30,0 5,0 ex 2204 Wine of fresh grapes, including fortified wines: (a) Table wine 150 000 hl (in wine) 200 56 800 ha 60,0 5,0 (b) Quality wines produced in speci- fied regions (quality wines psr) 25 000 hl 100 10 000 ha 15,0 2,5 ¬ ¬EN Official Journal of the European Communities L 164/79. 6. 98 3. The particulars relating to the following CN codes in Table VIII are replaced by the following. VIII. Producer groups and associations of producer groups in Austria CN code Description Producer groups Volume of production or turnover Minimum membership Associations Minimum area or equivalent Turnover (ECU million) Share of national production (%) Minimum membership 1207 Other oilseeds and oleagi- nous fruits, whether or not broken 500 000 ECU 50     ex 1209 Seeds of forage plants, other than beet seed 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered (4) 2204 30 10 Grape must, in fermentation or with fermentation arrested otherwise than by the addi- tion of alcohol 10 000 hl 50     2204 10 2204 21 2204 29 Wine of fresh grapes: grape must with fermentation prevented or arrested by the addition of alcohol, inclu- ding mistelle 4. The following table is added. VIIIa. Producer groups and associations of producer groups in Austria (organic production) CN code Description Producer groups Volume of production or turnover (ECU) Minimum membership Associations Minimum area or equivalent Turnover (ECU million) Share of national production (%) Minimum membership 0102 Live bovine animals 1 million 50     ex 0201 ex 0202 Meat of bovine animals, fresh, chilled or frozen (8) 0103 Live swine 1 million 50     ex 0203 Half-carcases of swine, fresh, chilled or frozen (1) (8) 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls (2) 1 million 50     ¬ ¬EN Official Journal of the European CommunitiesL 164/8 9. 6. 98 CN code Description Producer groups Volume of production or turnover (ECU) Minimum membership Associations Minimum area or equivalent Turnover (ECU million) Share of national production (%) Minimum membership 0207 Meat and edible offal, of live poultry, that is to say, fowls of the species Gallus domes- ticus, ducks, geese, turkeys and guinea fowls, fresh, chilled or frozen 1 million 50     0407 Birds eggs, in shell, fresh, preserved or cooked (2) 1 million 50     5. The particulars relating to the following CN codes in Table IX are replaced by the following. IX. Producer groups in Finland (conventional production) CN code Description Producer groups Volume of production or turnover Minimum membership 0104 ex 0204 Live sheep and goats (1); meat of sheep or goats, fresh, chilled or frozen 2 000 head 20 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1998. For the Commission Franz FISCHLER Member of the Commission